DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on application 17/535639 filed 11/25/21.  
Claims 1-30 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 5/20/22 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
The Drawings filed on 11/25/21 and 12/30/21 are acknowledged and accepted by the examiner.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-30 are rejected under 103(a) as being obvious over GONZALEZ (US PG PUB 2018/0291293) in view of PAPAVASSILIOU (US PG PUB 2017/0175004) in their entirety.  Hereby referred to as GONZALEZ and PAPAVASSILIOU.  
Regarding claims 1-30:
GONZALEZ teaches in para [0007] the transportation of heavy oils, particularly by pipeline, may be problematic because of the high viscosity of these fluids. One approach to solving this problem is to mix the heavy oil with a less viscous miscible fluid, which may be referred to as a diluent.  Bitumen mixed with a diluent may accordingly be referred to as dilbit.  Bitumen may be upgraded to produce a lighter fluid known as synthetic crude oil, typically with an API gravity of 31° to 33°, and synthetic crude may in turn be mixed with bitumen to reduce the viscosity of the bitumen for transport, in the form of what is often called synbit.  In the context of the present disclosure relating to bitumen blends, the term “diluent” refers to any fluid mixed with bitumen.
GONZALEZ teaches in claim 3, that the temperature at which the hydrocarbon blend is produce is less than or equal to 220° C.
GONZALEZ teaches in para [0029] a bitumen blend comprising a high-octane low vapor pressure diluent fraction may be prepared from natural gas condensate, or from any of a wide variety of liquefied petroleum gas (or liquid petroleum gas, LPG) or other feedstocks, for example comprising C3 to C7 hydrocarbons. Such feedstocks may include aromatic compounds. Natural gas condensate may be separated by fractionation, for example into a variety of light fractions and heavy fractions. Heavy fractions separated from the diluent may for example be used for treating emulsions, such as emulsions produced from a reservoir. for example, to enhance the separation between bitumen and water.
GONZALEZ teaches in para [0021] wherein FIG. 7 is a line graph illustrating the fractionation of an iso-octane based diluent I bitumen blend (Rec=recovered). This figure was obtained by simulating the thermal fractionation of the blend using a standard distillation configuration at atmospheric pressure, comprising a feed preheating train, a feed processing furnace heater, a column with tray, an overhead condenser system, and a stripping steam. The simulation model was developed using commercially available software.                                                         
     GONZALEZ teaches in para [0040] FIG. 7 illustrates the fractionation of an iso-octane based diluent/bitumen blend. This figure was obtained by simulating the thermal fractionation of the blend using a standard distillation configuration: feed preheat train. feed process furnace heater, a column with tray, overhead condenser system, stripping steam, and at atmospheric pressure. The simulation model was developed using commercially available software. This figure shows the comparison (distillation curves) of the original blend materials (iso-octane based diluent and bitumen) with the corresponding materials obtained (recovered) by distillation and shows that the distillation curve for each material prior to blending is similar to the distillation curve for each material after separation from the blend.     
GONZALEZ teaches in para [0032] that the low vapor pressure diluent/bitumen blend may be transported by a variety of methods, including by pipeline, by rail, or by motor vehicle such as a truck or a ship.
GONZALEZ teaches in para [0006] that it is common practice to segregate petroleum substances of high viscosity and density into two categories, “heavy oil” and “bitumen”.  Bitumen is sometimes described as that portion of petroleum that exists in the semi-solid or solid phase in natural deposits, with an API gravity of about 10°
GONZALEZ teaches in para [0029] In an alternative embodiment, a bitumen blend comprising a high-octane low vapor pressure diluent fraction may be prepared from natural gas condensate, or from any of a wide variety of liquefied petroleum gas (or liquid petroleum gas, LPG) or other feedstocks, for example comprising C3 to C7 hydrocarbons. Such feedstocks may include aromatic compounds. Natural gas condensate may be separated by fractionation, for example into a variety of light fractions and heavy fractions. Heavy fractions separated from the diluent may for example be used for treating emulsions, such as emulsions produced from a reservoir, for example, to enhance the separation between bitumen and water.
GONZALEZ teaches the process and reference a few of the devices used to carry out the process; however, PAPAVASSILIOU teaches an apparatus the is further capable of performing said methods.
PAPAVASSILIOU teaches in para [0018] an integrated system for upgrading a hydrocarbon containing heavy oil into a hydrocarbon product is provided.  The system includes: (a) a reactor with a thermal nozzle operating an oxyfuel combustion process producing a hot gas that atomizes a hydrocarbon containing heavy oil and induces upgrading reactions to produce a reactor effluent containing a partially upgraded oil; (b) a heat recovery/process boiler for receiving and cooling the partially upgraded reactor effluent producing steam; (c) a flash drum for receiving and separating the reactor effluent into a lighter hydrocarbon and cracked combustion gases portion which is removed overhead from the top of the flash drum, and a flash drum bottom portion of heavier oil hydrocarbons; (d) at least one heat exchanger to cool the product from the top portion of the flush drum; (e) a treater to receive the cooled flash drum portion and separate it into a gas fraction, a water fraction and a light hydrocarbon liquid fraction and (f) combining the flash drum bottom portion from step (c) with the light hydrocarbon liquid fraction from step (e) to form a partially upgraded oil product.                                                                                                                                              
PAPAVASSILIOU teaches in para [0020] in a further embodiment of the invention, an integrated system for partially upgrading dilbit is provided. The system includes: (a) heating dilbit to about 200 C to evaporate diluent and produce a partially evaporated dilbit stream (b) a first flash drum to separate the partially evaporated dilbit stream into a light hydrocarbon diluent fraction that is removed from the top and a heavy hydrocarbon fraction that is removed from the bottom (c) a reactor with a thermal nozzle operating an oxyfuel combustion process for receiving and atomizing the hydrocarbon effluent from the flash drum bottom into a partially upgraded reactor effluent; (d) a process boiler for receiving and cooling the partially upgraded reactor effluent; (e) a second flash drum for receiving the partially upgraded reactor effluent from step (d) and separating the partially upgraded reactor effluent into a lighter hydrocarbon and cracked combustion gases which are removed overhead from a top portion of the flash drum, and a flash drum bottom portion of a partially upgraded hydrocarbon; (f) at least one heat exchanger to cool the product from the top portion of the second flush drum; (g) a treater to receive the cooled flash drum portion and separate it into a gas fraction, a water fraction and a light hydrocarbon liquid fraction and (h) combining the flash drum bottom portion from step (e) with the light hydrocarbon liquid fraction from step (g) to form a partially upgraded oil product.                                                                                                                                                                                                                                                    
    PAPAVASSILIOU teaches in para [0044] the reactor effluent is first cooled to 160° C. in a heat exchanger (64) (i.e., process boiler) generating steam. The produced steam can be used in the process and any excess can be exported for use at the SAGD facility. The cooled reactor effluent is routed to a knock out flash drum (68) that separated the stream in a liquid phase that contains primarily heavier hydrocarbons bottom portion and a gas phase that contains lighter hydrocarbons, water vapor and combustion gases overhead portion. The stream of heavier liquid hydrocarbons 60 is cooled in a glycol exchanger (66) to 38° C. The gas stream 61 from the flash drum (68) is further cooled in a first glycol cooled heat exchanger (72) to 48° C. and further cooled in a second propane cooled heat exchanger (74) to 5° C. and then send to a three-way separator (76) which produces a gas stream 62, a liquid light hydrocarbon stream 63 and a sour water stream 64. The light hydrocarbon stream 63 is blended with the separated heavier hydrocarbon stream 65 from glycol exchanger (66). The overhead gases 66 from three-way separator (76) can be sent to a fuel header or to an incinerator. The sour water stream 64 from three-way separator (76) is sent to the SAGD water treatment facilities. The oil 67 that is produced by mixing the hydrocarbons 65 and 63 from glycol exchanger (66) and three-way separator (76) can be returned to the existing SAGD process into oil treater (16), shown in FIG. 1.
         PAPAVASSILIOU teaches in para [0045] alternatively the reactor effluent can be cooled by other means like oil injection, diluent injection, water injection or gas injection into the hot reactor effluent. Injecting cooled processed oil is preferred. The cooled reactor effluent can then be separate into the upgraded oil fraction, sour water fraction and a gas fraction with conventional separation facilities such as a three-way separator vessel. The substantially water free upgraded oil can be sent back to the treater facilities or to storage. The sour water can be sent to a sour water treatment facility for water recovery and reuse and the gas can be sent to an incinerator or used as fuel in the steam generation facility of the heavy oil production facility.                                                                                                                                                                                                
PAPAVASSILIOU teaches in para [0046] an integrated system dilbit from storage facilities can be treated with reactor (22). The dilbit may contain 10-30% diluent which must be removed before the reactor. In this case the dilbit is first heated in a heat exchanger to a temperature of about 200° C. which is sufficient to evaporate most of the diluent and then sent to a separator vessel to separate the gaseous diluent from the heavy hydrocarbon liquid. The balance of the process is carried out in the manner described with reference to FIG. 2A. The gaseous diluent is cooled, condensed and sent back to storage.                                                                                                                                                     
    PAPAVASSILIOU teaches in para [0032] with reference to FIG. 1, an exemplary embodiment of an integrated apparatus (10) for partially upgrading (i.e., lower viscosity) of a heavy oil, such as bitumen, is presented. The emulsion from the well pads is sent to the inlet degasser (not shown) and then it is cooled in the emulsion exchangers (not shown) and mixed with diluent (about 10:1 parts bitumen to diluent) provided from a storage/mixer vessel (18). After emulsion is cooled, it is sent to a free water knockout (FWKO) vessel (12). This FWKO is configured as a long, horizontal vessel (12) that separates free water from degassed crude oil and crude oil-water emulsions, due to the differences in the densities of these mediums. Diluent is added upstream of the FWKO vessel to reduce the bitumen density and facilitate the separation from water. As the liquid enters the vessel the design residence time allows a large portion of the water to separate from the crude, collecting in the lower portion of the vessel. The captured water is pumped away for de-oiling and recycling.  
Regarding claims 22, 28 and 29, GONZALEZ in view of PAPAVASSILIOU does not explicitly disclose said properties, however it is within the scope of GONZALEZ and PAPAVASSILIOU; as “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical product, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see in re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (“From the standpoint of patent law, a compound and all its properties are inseparable.”).
Finally, it has been held that obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art process and composition.   Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Ex parte Obiaya, 227 USPQ 58, 60 (Bd.Pat. App. & Inter. 1985). Thereby meeting the claim limitations.    
Therefore before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to recognize PAPAVASSILIOU system for upgrading bitumen and GONZALEZ process for bitumen blends to operate and function as the claimed invention, and the motivation to combine is taught by GONZALEZ in para 7 that one approach to solving this problem is to mix the heavy oil with a less viscous miscible fluid, which may be referred to as a diluent.  Bitumen mixed with a diluent may accordingly be referred to as dilbit.
From the teachings of the references it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.
Furthermore, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
In addition, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In In re Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself. The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable
Finally, the claimed changes in the sequence of performing steps is considered to be prima facie obvious because the time at which a particular step is performed is simply a matter of operator preference, especially since the same result is obtained regardless of when the step occurs. See Ex parte RUBIN, 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771